Citation Nr: 1445127	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-05 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to May 1972, including combat service in the Republic of Vietnam and his decorations include the Air Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board notes that the Veteran submitted a Notice of Disagreement (NOD) with the October 2004 rating decision granting service connection and assigning a 50 percent initial rating.  A Statement of the Case (SOC) was issued in February 2008; however, the Veteran did not submit a Substantive Appeal within sixty days of the date the SOC was mailed.  As such, the appropriate decision on appeal is the September 2008 rating decision.


FINDING OF FACT

Effective July 31, 2008, The Veteran's PTSD is productive of occupational and social impairment with deficiencies; however, the preponderance of the evidence shows that at all times during the appeal his PTSD alone was not productive of total occupational and social impairment.


CONCLUSION OF LAW

Effective July 31, 2008, the criteria for a disability rating of 70 percent, but no more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,321, 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

For increased-rating disability claims, the VA has a duty to notify the veteran that to substantiate such a claim, he or she should provide or ask the VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on his or her employment.  38 U.S.C.A. § 5103(a); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The RO did not send the Veteran a notification letter including this information prior to the issuance of the September 2008 rating decision at issue.  However, the Board finds no prejudice in proceeding to adjudicate the Veteran's claim.  First, the VA provided the Veteran with an examination in an effort to obtain the evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on his or her employment.  Furthermore, in February 2008, the Veteran was provided with an SOC that set out the rating criteria for mental disabilities, including PTSD.  Thus, the Veteran had actual knowledge of what was necessary to substantiate an increased-rating and was provided assistance in obtaining that evidence.  Moreover, as set forth below, the Board concludes that the preponderance of the evidence is against the issuance of a total disability rating, which renders the question of appropriate notice moot.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).  For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the evidence needed to substantiate a claim for an increased rating did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  Relevant to the duty to assist, the Veteran's VA medical records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Also pursuant to VA's duty to assist, the Veteran was afforded VA examinations in July 2008, May 2010 and February 2014 that evaluated the nature, extent, severity and manifestations of his PTSD by conducting a complete physical examination, recording his subjective complaints, and offering opinions as appropriate.  Thus, the Board finds that these examinations are adequate for ratings purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not alleged that his disability has worsened in severity since the February 2014 VA examination, and his VA treatment records do not indicate a worsening.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate his claim for an increased rating and no further examination is necessary.  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claim for an increased rating, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim for an increased rating.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.



II. Higher Rating

The Veteran appeals the RO's decision continuing a 50 percent disability rating for his service-connected PTSD, arguing that he is entitled to a higher rating.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; see Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Based on all of the evidence of record, the Board finds that throughout the appeal period, the Veteran's disability picture most nearly approximated the criteria required for a disability rating of 70 percent.  A 70 percent rating will be assigned for PTSD which is productive of occupational and social impairment in most areas (such as work, family relations, judgment, thinking or mood) due to symptoms such as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran was afforded VA examinations in July 2008, May 2010 and February 2014, and received treatment for PTSD from the VA in 2009 and 2010, and again in 2013.  Throughout the appeal period his PTSD symptomatology was marked by a failure to make and maintain friendships, increasing isolation, near constant depression, near constant anxiety, intrusive thoughts, nightmares, panic attacks, no interest in leisure activities, withdrawing from family, some impairment of reality testing, moderate impairment of recent and immediate memory, problems concentrating, losing his train of thought while speaking, difficulty adapting to stressful situations and unprovoked irritability with verbal outbursts of anger.  See July 2008, May 2010 and February 2014 VA Examination Reports.  These same symptoms were reported in the Veteran's VA treatment notes.  See August to October 2009 Medical Records; see also January 2010 Medical Record; 2013 Medical Records.  The July 2008 and February 2014 VA examiners and found that the Veteran suffered from major impairments in most areas of his life, as did his September 2009 treating physician.  See July 2008 and February 2014 VA Examination Reports; see also September 2009 Medical Record.  Although the May 2010 VA examiner found that the Veteran experienced reduced reliability and productivity due to his PTSD symptoms, the Board notes that the Veteran exhibited the same symptoms as reported by the other examiners at approximately the same intensity level.  See Id.  Furthermore, the Veteran reported that these same symptoms continued between the May 2010 VA Examination and the February 2014 VA Examination.  See March 2012 Substantive Appeal Form 9.  

Additionally, the records reflect that the Veteran's GAF scores have consistently ranged from 37 to 50 during most of the appeal period.  See July 2008 and May 2010 VA Examination Reports; see also September 2009 and January 2010 VA Medical Records. As noted above, a GAF score between 31 and 40 indicates impairment in reality testing or communication, GAF scores ranging from 41 to 50 reflect serious symptoms and GAF scores between 51 and 60 indicate moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Although his treatment records show some improvement in GAF scores in 2013, the Veteran's scores never reached above 60.  See 2013 VA Medical Records.  Additionally, the February 2014 VA examiner noted that he exhibited occupational and social impairment with deficiencies in most areas, and continued to exhibit the same symptoms throughout the appeal period.   See February 2014 VA Examination Report.  The Veteran also reported continued symptoms of impaired impulse control, difficultly adapting to stressful circumstances, inability to establish and maintain effective relationships, and episodes of illogical, obscure or irrelevant speech.  See April 2014 Veteran Statement.  Thus, based on all of the evidence, the Board finds that the Veteran's symptomatology has met the criteria for a 70 percent disability rating beginning July 2008 and continuing throughout the appeal period.

The Board finds that the Veteran's disability picture has not more nearly approximated total occupational and social impairment during the appeal period.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  The Veteran has not exhibited a total occupational and social impairment due to such symptoms at any point during the appeal period.  Although the Veteran reported that he saw snakes in the grass and cars on the road that were not actually there during his May 2010 VA examination, there is only one report of such hallucinations in his record.  See May 2010 VA Examination Report.  Likewise, there are only two instances in the record where the Veteran reported experiencing an auditory hallucination in that he thought he heard someone calling his name.  See id; see also August 2009 VA Mental Health Medical Record.  Other than these instances, he denied delusions or hallucinations.  Also, the Veteran has not exhibited any gross deficits in cognition, grossly inappropriate behavior, disorientation to time or place, or an intermittent inability to perform activities of daily living due to his PTSD symptoms during the appeal period.  At all examinations and treatment sessions he was alert and oriented to time and place, appeared neatly groomed with adequate hygiene, and exhibited normal speech and affect.  See July 2008, May 2010 and February 2014 VA Examination Reports; see also 2009-2010 and 20130 VA Medical Records.  Although the Veteran has exhibited moderate impairment with recent and immediate memory, he has not shown impairment of his long term memory, or memory loss for names of close relatives or his own occupation or name.  See id.  Moreover, while he reported feelings of anger towards others, he denied outbursts of physical violence and homicidal ideation.  See May 2010 VA Examination Report.  Likewise, he consistently denied suicidal ideation.  See July 2008, May 2010 and February 2014 VA Examination Reports; see also 2009-2010 and 2013 VA Medical Records.

Additionally, the record shows that the Veteran has not otherwise exhibited a total occupational and social impairment due solely to his PTSD symptomatology.  During the July 2008 VA examination, the examiner noted that the Veteran experienced days when he could not handle any little stressor or responsibility, and his concentration and anxiety severely impaired his ability to work.  See July 2008 VA Examination Report.  While the examiner found that the Veteran was frequently unable to meet work demands and responsibilities, the examiner did not find that he exhibited total occupational impairment and the Veteran reported that he was still working full time.  See id.  Moreover, even though the Veteran reported that his PTSD symptoms were adversely affecting his job performance, it was not until August 2009 that he first reported being unable to work.  See April 2005 and August 2009 NODs.  When he reported his inability to work, he submitted evidence showing that he stopped working in July 2009 due to a traumatic brain injury that he sustained during service in addition to his service-connected PTSD and other service-connected disabilities.  See July 2009 Letter from Dr. Dola; see also September 2009 Letter from Veteran; September 2009 Form 9.  Also, the May 2010 VA examiner found that he was not unemployable solely because of his PTSD symptoms.  See May 2010 VA Examination Report.  While the examiner noted that his PTSD symptoms had a negative impact on his ability to maintain long-term employment in particular work settings, specifically those that necessitate extensive interpersonal interaction, employment might be feasible in a loosely supervised situation requiring little interaction with the public.  See id.  With regard to social impairment, the evidence of records shows that while he does not have many friends or socialize with non-family members, he has been married and maintained a fair to good relationship with his wife during the appeal period.  See July 2008, May 2010 and February 2014 VA Examination Reports.  In sum, the evidence of record does not support a finding that the Veteran has exhibited cognitive and social impairment that render him totally occupationally and socially impaired solely as a result of his PTSD.  As such, the preponderance of the evidence shows that the Veteran's psychiatric symptomatology does not more closely approximate the criteria for a 100 percent rating.  

Extraschedular Considerations

VA must refer a claim for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  The threshold element, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the rating criteria contemplate the Veteran's PTSD symptoms.  The rating criteria in the schedule reasonably describes the Veteran's symptoms, which includes failure to make and maintain friendships, increasing isolation, near constant depression, near constant anxiety, intrusive thoughts, nightmares, panic attacks, no interest in leisure activities, withdrawing from family, some impairment of reality testing, moderate impairment of recent and immediate memory, problems concentrating and irritability with verbal outbursts of anger.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the Board finds that his PTSD does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.   As set forth in detail below, the Veteran was granted a total disability rating effective August 2009.  Prior to August 2009, the Veteran was service connected for PTSD, degenerative disc disease of the cervical spine, and cervical radiculopathy of the right and left upper extremities.  There is no indication in the record that his symptomatology for these service-connected disabilities was not contemplated by the schedular criteria during the relevant appeal period.  Moreover, he does not seek entitlement to a collective extraschedular rating.  Thus, the Board finds that his case does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Individual Unemployability Consideration

Finally, the Board finds that the record does not reasonably raise the issue of whether the Veteran was incapable of obtaining and maintaining substantially gainful employment due to his service-connected PTSD.  According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for a higher rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability (TDIU).  Here, the evidence of record shows that the Veteran continued working full time until late July 2009.  See August 2009 TDIU Claim.  In August 2009, he submitted a claim seeking a TDIU on the basis of his PTSD and other service-connected disabilities.  See id.  The Veteran was found to be unemployable as a result of his service-connected disabilities and granted a TDIU effective August 2009.  See April 2011 Rating Decision.  As discussed in detail above, the evidence of record does not show that he was unemployable due to his PTSD alone.  As such, the Board finds that the issue of TDIU has not been reasonable raised by the record and thus is not within the scope of the appeal.  


ORDER

Effective July 31, 2008, a 70 percent rating for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


